SCHROEDER, Circuit Judge,
concurring and dissenting in part:
I concur in all of the opinion as revised on denial of rehearing except for Part I.A.1. I have no substantive disagreement with the legal principles set out in Part I, but I disagree with their application to this case. In my view, the petitioner never fully articulated before the BIA the issues of future persecution that the majority proceeds to address in Part I.A.1. I also cannot agree that the BIA ought to have considered available reports when neither party made the post-1986 Country Reports, or any other current documentation of the treatment of women who violate Iranian moral codes, part of the record. Because the burden is on the applicant to show a “well-founded fear” of future persecution, see 8 C.F.R. § 208.13 (1995), the BIA should not be faulted for failing to consider evidence and arguments not advanced by the applicant. I therefore do not agree with the majority that the Board’s failure to consider the issue of future persecution can be regarded as an abuse of discretion.
Before J. CLIFFORD WALLACE, Chief Judge.
ORDER
Sept. 29, 1995
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.